Citation Nr: 1550958	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-23 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a skin disorder of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

1.  The Veteran has a current diagnosis of a skin disability on his feet for VA purposes.

2.  The Veteran had a skin disability at service entry, but the skin disability is shown as likely as not to have undergone a worsening during service.

3.  The evidence is in equipoise as to whether the skin disability on the Veteran's feet has existed on an ongoing basis beginning from service until the present time. 


CONCLUSION OF LAW

The criteria to establish service connection for a skin disorder of the feet have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a current skin disability on his feet that worsened due to service as a result of long periods of time in wet boots in Vietnam.  Because the evidence is in relative equipoise in demonstrating such a relationship, the Board agrees.




Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Presumption of Soundness

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Wagner, 370 F.3d at 1096.  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47 -48 (2010).

A veteran has the burden of showing that there was an increase in disability.  See Wagner, 370 F.3d at 1096.  Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Similarly, temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Facts & Analysis

In this case, the record on appeal confirms a present diagnosis of a skin disorder on the Veteran's feet.  In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met.  See Davidson 581 F.3d at 1316.

Next, the evidence of record establishes that the Veteran had two preexisting skin disabilities that were noted on the examination at service entry, ichthyosis vulgaris and hyperhidrosis.  Thus, the Veteran is not presumed sound at entry.  See 38 U.S.C.A. § 1111.  Accordingly, the question is whether this preexisting skin conditions were aggravated by his service.  See 38 U.S.C.A. § 1153.

The Veteran asserts that his feet were wet for long periods of time when he was stationed in Vietnam.  The Veteran has stated that the bottom of his feet started to crack open two to three times per year soon after service and that he believes he contracted a foot fungus due to his service in Vietnam.  In his notice of disagreement, the Veteran asserted that the skin problems on his feet did not exist prior to service and became worse a few years after service.   The Veteran is competent to report on these symptoms and whether or not they worsening after service; moreover, his report is credible.  The Veteran was treated for his skin condition during service.  Even though his feet were not specifically treated, treatment is indicative that the condition worsened during service.

A VA treatment note from July 2008 indicates there was dryness on the skin of both of the Veteran's feet and it did not extend above the ankle.  A private treatment record from January 2009 reflects the Veteran's feet were examined and he was diagnosed with atopic dermatitis, onychomycosis (toe fungus) and athletes foot bilaterally.  The provider also noted erythematous scaling on the feet, knees, elbows, and that the Veteran's skin was dry and cracked with pressure.  

The September 2013 VA examiner diagnosed the Veteran's feet as having atopic dermatitis and opined that it was less likely as not the Veteran's feet skin condition was due to service.  The examiner indicated the condition likely pre-existed service, but did not discuss the issue of aggravation.  Moreover, the examiner did not have the benefit of the Veteran's service treatment records which reflect treatment for his skin condition while in service.  As such, the VA examination report is accorded little probative value. 

As far as a nexus, it is not materially in dispute that the Veteran's present skin symptoms have been present since shortly after service.  38 C.F.R. § 3.303(a).  Accordingly, the Board will find that the evidentiary record is in equipoise on the nexus question, which establishes the final element of the service connection claim.  See Davidson 581 F.3d at 1316.

For these reasons, after resolving all reasonable doubt in the Veteran's favor, the evidentiary record is in relative equipoise as to all material elements of the claim. Therefore, service connection is warranted for the skin disability of the feet, and the claim must be granted.  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Resolving all reasonable doubt in favor of the Veteran, service connection for a skin disorder of the feet is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


